Citation Nr: 1828788	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Byron Dinkla, Esq.


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION


The Veteran had active service in the United States Army from January 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU ratings for compensation may be assigned, where the scheduler rating is less than total (100 percent), when the disabled person, is in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at a 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 3.340, 3.341, 4.16(a).

In the instant matter, the Veteran is service-connected for the following impairments: (1) post-traumatic stress disorder (PTSD) rated at 70 percent effective January 11, 2011; (2) laceration of the left ankle with residual limitation of motion rated at 20 percent effective July 31, 2012; (3) laceration scar of the left ankle rated at 10 percent effective March 10, 2004; (4) status post fracture of the right ankle rated at 10 percent effective July 31, 2012; (5) fracture of the right distal fibula at a noncompensable rating effective June 9, 1982; and (6) fracture of the right orbital at a noncompensable rating effective June 9, 1982. 

His combined rating for these conditions is 80 percent. See 38 C.F.R. § 4.25. As the Veteran has at least one impairment rated at 40 percent or greater and sufficient additional disability that brings his combined rating above 70 percent or more, he meets the scheduler criteria for a TDIU. See 38 C.F.R. § 4.16(a).

The central inquiry in this case rests in determining whether a TDIU is warranted. The Board must assess "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. § 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Id. The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is if the Veteran can perform the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Finally, marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).
In this case, the Veteran filed his claim for TDIU in January 2013. In the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he was unable to continue his self-employment as a locksmith, which he performed for 15 years because of his service connected disabilities, primarily PTSD. He reported the most he ever earned in one year was $10,000 post-discharge and that his total income in the year prior to his application was approximately $18,000.  He only had an 8th grade education until he completed his GED. He later attended a bible college for three years. He has also had some training in using computers and in the arts.  The next month, the Veteran submitted two (2) additional applications for TDIU in February 2013 where he reported that his service connected disability of left ankle injury prevented him from securing or following any substantially gainful occupation.  A November 2015 VA examination noted that the Veteran has not worked since February 2013 and the examiner deemed the Veteran to be a reliable historian.

It is clear that the Veteran's self-employment had failed to be a stable and viable source of income, to date. The Veteran's statements are persuasive and credible.
Given the nature of the employment, the Board finds this work to be more akin to be work that occurred in a protected environment, a family business, constituting marginal employment; not substantial gainful employment. 38 C.F.R. § 4.16(a).

Turning to the merits of the claim, the Board acknowledges that there is limited evidence regarding the functional impairment associated with the Veteran's service-connected disabilities. However, the medical opinions of record indicate there are physical and psychological challenges that would impede his ability to secure and follow gainful employment.

As for his psychological functional impairment, a November 2015 VA examiner opined that the Veteran suffered from moderate PTSD, moderate depressive disorder, alcohol use disorder and cannabis use disorder, which results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  The Veteran had active symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting and impulse control, such as unprovoked irritability with periods of violence. The examiner opined that the Veteran's PTSD alone causes moderate impairment in social functioning that reduces his ability to be around others at times; increased noise level, uncertainty/unpredictability, and other known and unknown triggers to PTSD further exacerbate [h]is symptoms and further results in isolation and decompensation. The examiner further opined that the Veteran's symptoms would be present whether he was sitting or standing. 

Therefore, the likelihood of him functioning in a work setting in a productive manner is likely to be challenging. In fact, working in and environment that is outside of a few people, predictable, and controlled is likely to increase his symptoms and reduce his level of productivity and reliability. The Veteran may function best in an employment setting with activities that he can be with a few individuals, control the environmental stressors, his work hours and work load, with the opportunity to socialize and readjust after periods of emotionally returning from flashbacks/disturbing memories/nightmares.

As for his physical functioning, a November 2015 VA examiner opined that his limited ankle range of motion bilaterally would and does impact ambulation, climbing and descending stairs. He could, based on his service connected ankle conditions alone, function in a sedentary position such as a work desk.  However, he further opined that when the Veteran leaves the clinical setting and returns to usual day to day environment/activities, the Veteran could potentially have further limitation in range of motion, potentially have an increase in the amount of pain he experiences and potentially have further decrease in functional capacity during flare ups and/or with repetitive motion/use over time. It was noted that the Veteran uses assistive devices as a normal mode of locomotion, including a cane and a power chair or motorized scooter. The same November 2015 VA examiner opined that the Veteran's left ankle scar would not impact his employment other than his usual pain. Not considering his PTSD, he could function in a sedentary position such as desk work. 

Based on the above, the Board finds that a TDIU is warranted.  In making this determination, the Board recognizes that the duties of a locksmith are largely physical in nature.  However, it also requires social interaction with others in uncontrolled noise levels and is inherently unpredictable in nature. In this case, the Veteran meets the schedular criteria, but also the limitations demonstrated by the evidence (to work in an environment that is contains a few people, predictable, and controlled not requiring ambulation, climbing and descending stairs) would likely preclude the Veteran from performing the duties of his prior occupation as a locksmith or any other position for which he is similarly qualified. As reflected on his TDIU applications, the Veteran has received some training in the use of computers; but most sedentary jobs for his education level would likely require regular social interaction with others beyond his functional level.

Notably, the evidence does not adequately address the functional impact of the Veteran's history of fracture of the right orbital. The Board has taken into consideration that the RO requested a functional opinion as to the Veteran's fracture of the right orbital on at least two (2) separate occasions in 2016 with no opinion obtained or explanation for the inability to obtain an opinion. Nevertheless, the Veteran's PTSD and ankle impairments alone, would reasonable preclude employment. 

When the evidence of record is viewed collectively, the Board finds that the evidence is at least in equipoise that the Veteran's overall disability picture is consistent with an inability to secure or follow gainful employment because of his service connected psychological and physical impairments. As such, TDIU is appropriate.



ORDER

Entitlement to TDIU is granted.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


